Case 1:19-cv-01203-RBJ Document 1 Filed 04/24/19 USDC Colorado Page 1 of 21




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:19-cv-0

 FRED NEKOUEE, individually,            :
                                        :
              Plaintiff,                :
                                        :
 vs.                                    :
                                        :
 WAFFLE HOUSE, INC., a Georgia          :
 corporation,                           :
                                        :
              Defendant.                :
 _______________________________________:


                                           COMPLAINT
                                    (Injunctive Relief Demanded)


        PLAINTIFF, FRED NEKOUEE, individually, on his behalf and on behalf of all other

mobility impaired individuals similarly situated (sometimes referred to as “Plaintiff”), hereby sues

the Defendant, WAFFLE HOUSE, INC., a Georgia corporation (sometimes referred to as

“Defendant”), for injunctive relief, and attorney’s fees, litigation expenses, and costs pursuant to

the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

        1.       Plaintiff, Fred Nekouee, is an individual who resides in Lutz, Florida, in the County

of Hillsborough.

        2.       Defendant’ property, a Waffle House restaurant, is located at 3811 Highway 119 at

I-25, Longmont, Colorado 80504, in Weld County (“Waffle House”).

        3.       Venue is proper in the District of Colorado because venue lies in the judicial district

of the situs of the property. The Defendant’s property is located in and does business within this

judicial district.

        4.       Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given
Case 1:19-cv-01203-RBJ Document 1 Filed 04/24/19 USDC Colorado Page 2 of 21




original jurisdiction over actions which arise from the Defendant’s violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

       5.      Plaintiff Fred Nekouee is a Florida resident, is sui juris, and qualifies as an

individual with disabilities as defined by the ADA. Fred Nekouee has progressive multiple

sclerosis and requires the use of a wheelchair for mobility.

       6.      Mr. Nekouee travels to the Longmont-Firestone area every three to six months to

accompany his brother at heavy equipment auctions and to visit heavy equipment dealerships,

where he assists his brother compare prices to equipment available in other areas, or to help his

brother evaluate whether to buy or sell heavy equipment, or to vacation.

       7.      Fred Nekouee has visited the property which forms the basis of this lawsuit on

August 2, 2018 and February 6, 2019, and he bought goods and sought to avail himself of the

services at Waffle House on such dates.

       8.      Fred Nekouee attended a heavy equipment auction in the area on October 3, 2018,

and he visited Rocky Mountain National Park on October 2, 2018.

       9.      Fred Nekouee plans to return to the property to avail himself of the goods and

services offered to the public at the property.

       10.      The Plaintiff has definite plans to return to the area and to the Waffle House in

early May of 2019.

       11.      Waffle House is close to the hotels he stays at in the area and is close to the heavy

equipment auction and dealerships he visits.

       12.      The Plaintiff likes the menu and food at Waffle House, and since Waffle House is

a chain, he generally knows the quality of its food and prices.

       13.     The Plaintiff plans to return to Waffle House to enjoy its food again.



                                                  2
Case 1:19-cv-01203-RBJ Document 1 Filed 04/24/19 USDC Colorado Page 3 of 21




        14.     For the reasons set forth in paragraphs 6-13 and 27, Fred Nekouee plans to return

to the Waffle House

        15.     The Plaintiff has encountered architectural barriers at the subject property.

        16.     The barriers to access that the Plaintiff encountered at the property have endangered

his safety, impaired his ability or those accompanying him to park a vehicle, impaired his ability

to access the property, and have impaired his use of the restrooms in Waffle House

        17.     The Plaintiff’s need to use a wheelchair limits his mobility when surfaces are not

nearly flat.

        18.     The Plaintiff cannot move up or down steep inclines in his wheelchair because he

lacks the strength and also risks tipping his wheelchair forwards or backwards.

        19.     Excessively steep cross slopes cause the Plaintiff to be unstable in his wheelchair

and such excessively steep slopes pose a risk of causing the Plaintiff to tip over sideways in his

wheelchair.

        20.     On his visit to the Waffle House, the Plaintiff encountered excessively steep slopes

in its parking lot.

        21.     The Plaintiff encountered and observed barriers to access the men’s restroom in

Waffle House; and so, he also tried to use the women’s restroom, in which women’s restroom he

also encountered and observed barriers to access.

        22.     The Plaintiff is deterred from visiting the Waffle House even though he enjoys its

food, because of the difficulties he will experience there until the property is made accessible to

him in a wheelchair.

        23.     Defendant owns, leases, leases to, or operates a place of public accommodation

(restaurant) as defined by the ADA, 42 U.S.C. § 12181(7)(B), and the regulations implementing



                                                  3
Case 1:19-cv-01203-RBJ Document 1 Filed 04/24/19 USDC Colorado Page 4 of 21




the ADA, 28 CFR 36.201(a) and 36.104.

       24.       Defendant is responsible for complying with the obligations of the ADA.

       25.       The place of public accommodation that the Defendant owns, operates, leases or

leases to is Waffle House

       26.     Fred Nekouee has a realistic, credible, existing and continuing threat of

discrimination from the Defendant’s non-compliance with the ADA with respect to this property

as described but not necessarily limited to the allegations in paragraph 30 of this Complaint.

Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

in violation of the ADA by the Defendant.

       27.     Fred Nekouee desires to visit the Waffle House not only to avail himself of the

goods and services available at the property but to assure himself that this property is in compliance

with the ADA so that he and others similarly situated will have full and equal enjoyment of the

property without fear of discrimination.

       28.     The Defendant has discriminated against the individual by denying him access to,

and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

accommodations of the building, as prohibited by 42 U.S.C. § 12182 et seq.

       29.     The Defendant has discriminated, and is continuing to discriminate, against the

Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of

$500,000 or less).

       30.      Preliminary inspections of the Waffle House have shown that violations exist.

The violations that Fred Nekouee personally encountered or observed include, but are not limited

to:



                                                  4
Case 1:19-cv-01203-RBJ Document 1 Filed 04/24/19 USDC Colorado Page 5 of 21




            PARKING


        a. (i) In the parking lot serving Waffle House, there are no parking spaces for disabled
     patrons with van accessible signage, in violation of Federal Law 2010, ADAAG §§ 208.2.4

     and 502.6. (ii) The photograph below shows that the two parking spaces serving disabled

     patrons in the parking lot do not have van accessible signage. (iii) In this parking lot, there

     are no parking spaces for disabled patrons with van accessible signage, in violation of

     Federal Law 2010, ADAAG §§ 208.2.4 and 502.6. (iv) The Plaintiff observed this lack

     of van accessible signage and it deters him from visiting this Waffle House. (v) The action

     required to install van accessible signage is easily accomplish able and able to be carried

     out without much difficulty or expense.




        b. (i) In the parking lot serving Waffle House, the two parking spaces for disabled
     patrons do not have the signage and international symbol of accessibility on sign posts.

     (ii) As shown in the photograph above in subparagraph (a), these two parking spaces do

                                               5
Case 1:19-cv-01203-RBJ Document 1 Filed 04/24/19 USDC Colorado Page 6 of 21




     not have the signage and international symbol of accessibility on sign posts. (iii) These

     two parking spaces for disabled patrons do not have the signage and international symbol

     of accessibility, in violation of Federal Law 2010, ADAAG §§ 502.6 and 703.7.2.1. (iv)

     The Plaintiff observed this lack of signage, and it made it very difficult for him to locate

     an accessible parking space, and this lack of signage deters him from visiting Waffle

     House. (v) The action required to install signage is easily accomplishable and able to be

     carried out without much difficulty or expense.

        c. (i) In the parking lot serving Waffle House, there is no access aisle for one of the
     two parking spaces for disabled patrons. (ii) As shown in the photograph in subparagraph

     (a) above, there is no access aisle for one of the two parking spaces for disabled patrons.

     (iii) There is no access aisle for one of these two parking spaces for disabled patrons, in

     violation of Federal Law 2010, ADAAG §§ 502.1 and 502.3.3. (iv) Due to the lack of an

     access aisle, the Plaintiff had difficulty unloading from and loading back into his vehicle

     while parked in this space without an access aisle. (v) The action required to add an access

     aisle is easily accomplishable and able to be carried out without much difficulty or expense.

        d. (i) In the parking lot, the back section of the parking space for disabled patrons
     without an adjacent access aisle has a running slope as steep as about 1:27 (3.7%) and

     steeper than the a running slope of 1:48 (2%). (ii) This back section of the parking space

     for disabled patrons has a running slope steeper than the maximum allowed slope of 1:48

     (2%), in violation of Federal Law 2010, ADAAG § 502.4. (iii) The Plaintiff encountered

     this slope and it made his wheelchair unstable while getting in and out of his vehicle. (iv)

     The action required to reduce the slope in this parking space is easily accomplishable and

     able to be carried out without much difficulty or expense.


                                               6
Case 1:19-cv-01203-RBJ Document 1 Filed 04/24/19 USDC Colorado Page 7 of 21




        e. (i) From the parking lot, the change in level from the access aisle to the ramp on
     the accessible route to the restaurant entrance is about 1.5 inches and greater than 0.5

     inches. (ii) This change in level is in violation of Federal Law 2010, ADAAG §§ 502.4

     and 303.3. (iii) While moving in his wheelchair, the Plaintiff encountered this change in

     level and he required assistance to move over it in his wheelchair. (iv) The action required

     to reduce this change in level is easily accomplishable and able to be carried out without

     much difficulty or expense.

        ENTRANCE DOOR AND INTERIOR SERVICE AREA

        f. (i) The force needed to open the entrance door to Waffle House is about 10 pounds
     and greater than 5 pounds. (ii) The force needed to open the entrance door to Waffle

     House exceeds the maximum allowed force of 5 pounds (22.2 N) pertaining to the

     continuous application of force necessary to fully open a door, in violation of Federal Law

     2010, ADAAG § 404.2.9. (iii) The Plaintiff encountered this condition, and due to the

     force necessary to open this entrance door, the Plaintiff required assistance to enter Waffle

     House. (iv) The action required to adjust the force necessary to open this entrance door is

     easily accomplishable and able to be carried out without much difficulty or expense.

        g. (i) The jukebox in Waffle House has touch keys at about 51 inches above the floor
     and higher than 48 inches above the floor. (ii) These touch keys are higher than 48 inches

     above the finish floor and outside of the reach range of an individual in a wheelchair, in

     violation of Federal Law 2010, ADAAG § 308.2.2. (iii) The Plaintiff tried but could not

     reach the touch keys on the upper level of this jukebox due to their height above the floor.

     (iv) The action required to lower the legs of this jukebox or to replace it is easily

     accomplishable and able to be carried out without much difficulty or expense.


                                               7
Case 1:19-cv-01203-RBJ Document 1 Filed 04/24/19 USDC Colorado Page 8 of 21




        MEN’S RESTROOM

        h. (i) In the men’s restroom in Waffle House, to operate the door lock on the entrance
     door requires tight grasping, pinching or twisting of the wrist. (ii) To operate this door

     lock requires tight grasping, pinching or twisting of the wrist, in violation of Federal Law

     2010, ADAAG §§ 309.4 and 404.2.7. (iii) The Plaintiff tried but could not operate this

     door lock with a closed fist or loose grip. (iv) The action required to replace this door lock

     is easily accomplishable and able to be carried out without much difficulty or expense.

        i. (i) In the men’s restroom in Waffle House, the entrance door push side maneuvering
     clearance in a front approach is blocked by a trash can.          (ii) This door push side

     maneuvering clearance in a front approach beyond the latch and parallel to the doorway

     for a door with a latch and closer is less than the minimum required clearance of 12 inches

     since it is blocked by a trash can, in violation of Federal Law 2010, ADAAG § 404.2.4.

     (iii) Due to the location of a trash can near the push side of the entrance door to the

     restroom, the Plaintiff required assistance to maneuver his wheelchair to exit this restroom.

     (iv) The action required to put in place a written policy not to locate a trash can in this

     door’s push side maneuvering clearance space is easily accomplishable and able to be

     carried out without much difficulty or expense.

        j. (i) As shown in the photograph below, in the men’s restroom in Waffle House, the
     flush control and pipes to the toilet are blocking access to the rear wall grab bar. (ii)

     Access to the rear wall grab bar is blocked by the flush control and pipes to the toilet, in

     violation of Federal Law 2010, ADAAG §§ 604, 609.3 and 604.5.2. (iii) Due to the

     location of this flush control and pipes to the toilet, the Plaintiff had difficulty using the

     rear wall grab bar to transfer himself from his wheelchair to the toilet. (iv) The actions


                                               8
Case 1:19-cv-01203-RBJ Document 1 Filed 04/24/19 USDC Colorado Page 9 of 21




     required to relocate the flush control and pipes to this toilet are easily accomplishable and

     able to be carried out without much difficulty or expense.




        k. (i) As shown in the photograph below, the water supply and drain pipes under the
     sink in the men’s restroom in Waffle House are not fully insulated. (ii) The water supply

     and drain pipes under this sink are not fully-insulated, in violation of Federal Law 2010,

     ADAAG § 606.5 (iii) The Plaintiff used this sink, and due to the lack of insulation on the

     water supply and drain pipes under this sink, the Plaintiff risked skin burns and injury to

     his legs. (iv) The action required to fully insulate the water supply and drain pipes under

     this sink is easily accomplishable and able to be carried out without much difficulty or

     expense.




                                               9
Case 1:19-cv-01203-RBJ Document 1 Filed 04/24/19 USDC Colorado Page 10 of 21




          l. (i) As shown in the photograph below, in the men’s restroom in Waffle House, the
      space between the top of the side wall grab bar and the bottom of the toilet paper dispenser

      above it is about 5 inches and less than 12 inches. (ii) The space between the top of the

      this side wall grab bar and the toilet paper dispenser above it is less than the minimum

      required space of 12 inches (305 mm), in violation of Federal Law 2010, ADAAG § 609.3.

      (iii) Due to the small space between the top of this side wall grab bar and the bottom of the

      toilet paper dispenser above it, the Plaintiff had great difficulty using the side wall grab bar

      to transfer himself from his wheelchair to the toilet and back again. (iv) The action

      required to relocate this toilet paper dispenser is easily accomplishable and able to be

      carried out without much difficulty or expense.




                                                10
Case 1:19-cv-01203-RBJ Document 1 Filed 04/24/19 USDC Colorado Page 11 of 21




          m. (i) The distance from the centerline of the toilet to the side wall in the men’s
      restroom in Waffle House is not between 16 inches and 18 inches and is more than 18

      inches. (ii) The distance from the centerline of this toilet to the side wall is not between a

      minimum of 16 inches (405 mm) and a maximum of 18 inches (455 mm), in violation of

      Federal Law 2010, ADAAG § 604.2. (iii) Due to the distance from the centerline of this

      toilet to the side wall, the Plaintiff could not reach the toilet paper from a normal sitting

      position on the toilet.      (iv) The action required to relocate this toilet is easily

      accomplishable and able to be carried out without much difficulty or expense.

          n. (i) As shown in the photograph below, the toilet in the men’s restroom in Waffle
      House does not have the flush control mounted on the open and wide side of the clear floor

      space. (ii) This condition is in violation of Federal Law 2010, ADAAG § 604.6. (iii)

      Due to the location of the flush control on this toilet, the Plaintiff could not flush the toilet

      from his wheelchair. (iv) The action required to relocate the flush control on this toilet is


                                                 11
Case 1:19-cv-01203-RBJ Document 1 Filed 04/24/19 USDC Colorado Page 12 of 21




      easily accomplishable and able to be carried out without much difficulty or expense.




         o. (i) In the men’s restroom in Waffle House, the turning space between the urinal rim
      and the toilet is about 46 inches in diameter and less than 60 inches in diameter. (ii) This

      turning space between the urinal rim and the toilet is less than the minimum required

      diameter of 60 inches (1525 mm), in violation of Federal Law 2010, ADAAG §§ 304.3.1

      and 304.3.2. (iii) The Plaintiff encountered this turning space diameter, and it made it

      very difficult for him to maneuver his wheelchair to use the toilet and to move away from

      the toilet in his wheelchair. (iv) The action required to relocate the urinal to provide an

      adequate turning space diameter is easily accomplishable and able to be carried out without

      much difficulty or expense.

         p. (i) In the men’s restroom in Waffle House, the space between the top of the rear
      wall grab bar and the bottom of the liquid soap dispenser is about 10 inches and less than


                                               12
Case 1:19-cv-01203-RBJ Document 1 Filed 04/24/19 USDC Colorado Page 13 of 21




      12 inches. (ii) The space between this liquid soap dispenser and the top of this rear wall

      grab bar is less than the minimum space of 12 inches (305 mm), in violation of Federal

      Law 2010, ADAAG § 609.3. (iii) The Plaintiff encountered this condition and it made it

      difficult for him to use the rear wall grab bar. (iv) The action required to relocate this

      liquid soap dispenser is easily accomplishable and able to be carried out without much

      difficulty or expense.

         q. (i) In the men’s restroom in Waffle House, the rear wall grab bar does not extend
      at least 12 inches on one side and 24 inches on the other side from the centerline of the

      toilet. (ii) This rear wall grab bar does not extend a minimum of 12 inches (305 mm) on

      one side and 24 inches (610 mm) on the other side from the centerline of the toilet, in

      violation of Federal Law 2010, ADAAG § 604.5.2. (iii) The Plaintiff encountered this

      condition, and it made it very difficult for him to use the rear wall grab bar to transfer

      himself from his wheelchair to the toilet. (iv) The action required to relocate or replace

      this rear wall grab bar is easily accomplishable and able to be carried out without much

      difficulty or expense.

         WOMEN’S RESTROOM

         r. (i) In the women’s restroom in Waffle House, to operate the door lock on the
      entrance door to the restroom requires tight grasping, pinching or twisting of the wrist. (ii)

      To operate this door lock requires tight grasping, pinching or twisting of the wrist, in

      violation of Federal Law 2010, ADAAG §§ 309.4 and 404.2.7. (iii) The Plaintiff tried

      but could not operate this door lock with a closed fist or loose grip. (iv) The action

      required to replace this door lock is easily accomplishable and able to be carried out without

      much difficulty or expense.


                                                13
Case 1:19-cv-01203-RBJ Document 1 Filed 04/24/19 USDC Colorado Page 14 of 21




          s. (i) In the women’s restroom in Waffle House, the restroom door push side
      maneuvering clearance in a front approach beyond the latch and parallel to the doorway

      for a door with a latch and closer is only about 7 inches and less than 12 inches due to the

      location of the wall-mounted hairdryer. (ii) This condition is in violation of Federal Law

      2010, ADAAG § 404.2.4. (iii) The Plaintiff encountered this lack of door push side

      maneuvering clearance in a front approach in his wheelchair, and it made it difficult for

      him to open this door to exit the restroom. (iv) The action required to relocate the wall-

      mounted hand dryer to increase the door push side maneuvering clearance is easily

      accomplishable and able to be carried out without much difficulty or expense.

          t. (i) In the women’s restroom in Waffle House, the rear wall grab bar only extends
      about 16 inches on one side and about 20 inches on the other side from the centerline of

      the toilet. (ii) This rear wall grab bar does not extend a minimum of 12 inches (305 mm)

      on one side and 24 inches (610 mm) on the other side from the centerline of the water closet

      or toilet, in violation of Federal Law 2010, ADAAG § 604.5.2. (iii) Due to the position

      of this rear wall grab bar, the Plaintiff had difficulty transferring himself from his

      wheelchair to the toilet. (iv) The action required to relocate or replace this rear wall grab

      bar is easily accomplishable and able to be carried out without much difficulty or expense.

          u. (i) In the women’s restroom in Waffle House, the flush control and pipes to the
      toilet are blocking access to the rear wall grab bar. (ii) Access to the rear wall grab bar is

      blocked by the flush control and pipes to the toilet, in violation of Federal Law 2010,

      ADAAG §§ 604, 609.3 and 604.5.2. (iii) Due to the location of this flush control and

      pipes to the toilet, the Plaintiff had difficulty using the rear wall grab bar to transfer himself

      from his wheelchair to the toilet. (iv) The actions required to relocate the flush control


                                                 14
Case 1:19-cv-01203-RBJ Document 1 Filed 04/24/19 USDC Colorado Page 15 of 21




      and pipes to this toilet are easily accomplishable and able to be carried out without much

      difficulty or expense.

         v. (i) In the women’s restroom in Waffle House, the top gripping surface of the grab
      bars are about 37.5 inches above the floor. (ii) The top gripping surfaces of the grab bars

      in the women’s restroom are not between a minimum of 33 inches (840 mm) and a

      maximum of 36 inches (915 mm) above the finish floor, in violation of Federal Law 2010,

      ADAAG § 609.4. (iii) Due to the height of these grab bars above the floor, the Plaintiff

      had difficulty transferring himself from his wheelchair to the toilet and back again. (iv)

      The action required to relocate these grab bars is easily accomplishable and able to be

      carried out without much difficulty or expense.

         w. (i) The water supply and drain pipes under the sink in the women’s restroom in
      Waffle House are not insulated. (ii) As shown in the photograph below, the water supply

      and drain pipes under this sink are not insulated, in violation of Federal Law 2010, ADAAG

      § 606.5 (iii) The Plaintiff used this sink, and due to the lack of insulation on the water

      supply and drain pipes under this sink, the Plaintiff risked skin burns and injury to his legs.

      (iv) The action required to insulate the water supply and drain pipes under this sink is easily

      accomplishable and able to be carried out without much difficulty or expense.




                                                15
Case 1:19-cv-01203-RBJ Document 1 Filed 04/24/19 USDC Colorado Page 16 of 21




          x. (i) In the women’s restroom in Waffle House, the space between the top of the
      side wall grab bar and the bottom of the toilet paper dispenser above it is about 2 inches

      and less than 12 inches. (ii) As shown in the photograph below, the space between the top

      of the this side wall grab bar and the toilet paper dispenser above it is less than the minimum

      required space of 12 inches (305 mm), in violation of Federal Law 2010, ADAAG § 609.3.

      (iii) Due to the small space between the top of this side wall grab bar and the bottom of the

      toilet paper dispenser above it, the Plaintiff had great difficulty using the side wall grab bar

      to transfer himself from his wheelchair to the toilet and back again. (iv) The action

      required to relocate this toilet paper dispenser is easily accomplishable and able to be

      carried out without much difficulty or expense.




                                                16
Case 1:19-cv-01203-RBJ Document 1 Filed 04/24/19 USDC Colorado Page 17 of 21




          y. (i) In the women’s restroom in Waffle House, the centerline of the toilet paper
      dispenser below the side wall grab bar is about 13 inches from the front of the water closet

      or toilet and not between 7 and 9 inches from the front of the toilet. (ii) The centerline of

      this toilet paper dispenser is not between 7 and 9 inches from the front of the water closet,

      in violation of Federal Law 2010, ADAAG § 604.7. (iii) Due to the location of this toilet

      paper dispenser, the Plaintiff could not reach toilet paper from a normal sitting position on

      the toilet.   (iv) The action required to relocate this toilet paper dispenser is easily

      accomplishable and able to be carried out without much difficulty or expense.

          z. (i) In the women’s restroom in Waffle House, the bottom edge of the mirror’s
      reflecting surface is about 43.5 inches above the floor and higher than 40 inches above the

      floor. (ii) The bottom edge of this mirror’s reflecting surface is higher than the maximum

      allowed height of 40 inches above the finish floor, in violation of Federal Law 2010,


                                               17
Case 1:19-cv-01203-RBJ Document 1 Filed 04/24/19 USDC Colorado Page 18 of 21




       ADAAG § 603.3. (iii) From his wheelchair, the Plaintiff could not see his full face in this

       mirror due to its height above the floor. (iv) The action required to relocate this mirror so

       that the bottom edge of its reflecting surface is no more than 40 inches above the floor is

       easily accomplishable and able to be carried out without much difficulty or expense.

             aa. (i) The toilet in the women’s restroom in Waffle House does not have the flush
       control mounted on the open and wide side of the clear floor space. (ii) This condition is

       in violation of Federal Law 2010, ADAAG § 604.6. (iii) Due to the location of the flush

       control on this toilet, the Plaintiff could not flush the toilet from his wheelchair. (iv) The

       action required to relocate the flush control on this toilet is easily accomplishable and able

       to be carried out without much difficulty or expense.




       31.      All of the foregoing violations are also violations of the 1991 Americans with

Disability Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,

as promulgated by the U.S. Department of Justice.

       32.      The discriminatory violations described in paragraph 30 are not an exclusive list of

the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of

public accommodation in order to photograph and measure all of the discriminatory acts violating

the ADA and all of the barriers to access. In order to remedy this discriminatory situation, the

Plaintiff requires an inspection of the Defendant’s place of public accommodation in order to

determine all of the areas of non-compliance with the Americans with Disabilities Act.

       33.      The individual Plaintiff, and all other individuals similarly situated, have been

denied access to, and have been denied the benefits of services, programs and activities of the

Defendant’s building and its facilities, and have otherwise been discriminated against and damaged

                                                 18
Case 1:19-cv-01203-RBJ Document 1 Filed 04/24/19 USDC Colorado Page 19 of 21




by the Defendant because of the Defendant’s ADA violations, as set forth above. The individual

Plaintiff, and all others similarly situated will continue to suffer such discrimination, injury and

damage without the immediate relief provided by the ADA as requested herein.

       34.     Defendant has discriminated against the individual by denying individuals access

to the full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility in violation of 42

U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

discriminate against the Plaintiff, and all those similarly situated, by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

with a disability is excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services.

       35.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

warranted.

       36.     Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR

36.505.

       37.     Defendant is required to remove the existing architectural barriers to the physically

disabled when such removal is readily achievable for its place of public accommodation that have

existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an

alteration to Defendant’s place of public accommodation since January 26, 1992, then the



                                                 19
Case 1:19-cv-01203-RBJ Document 1 Filed 04/24/19 USDC Colorado Page 20 of 21




Defendant is required to ensure to the maximum extent feasible, that the altered portions of the

facility are readily accessible to and useable by individuals with disabilities, including individuals

who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facility is one which was

designed and constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR

36.401, then the Defendant’s facility must be readily accessible to and useable by individuals with

disabilities as defined by the ADA.

       38.     Notice to Defendant is not required as a result of the Defendant’s failure to cure the

violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

or waived by the Defendant.


       39.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to require the Defendant to alter the Waffle House

restaurant and adjacent parking lot spaces to make those facilities readily accessible and useable

to the Plaintiff and all other persons with disabilities as defined by the ADA; or by closing the

facility until such time as the Defendant cures its violations of the ADA.


       WHEREFORE, Plaintiff respectfully requests:


               a.      The Court issue a Declaratory Judgment that determines that the Defendant

       at the commencement of the subject lawsuit is in violation of Title III of the Americans

       with Disabilities Act, 42 U.S.C. § 12181 et seq.


               b.      Injunctive relief against the Defendant including an order to make all readily

       achievable alterations to the facility; or to make such facility readily accessible to and

       usable by individuals with disabilities to the extent required by the ADA; and to require

                                                 20
Case 1:19-cv-01203-RBJ Document 1 Filed 04/24/19 USDC Colorado Page 21 of 21




       the Defendant to make reasonable modifications in policies, practices or procedures, when

       such modifications are necessary to afford all offered goods, services, facilities, privileges,

       advantages or accommodations to individuals with disabilities; and to take such steps that

       may be necessary to ensure that no individual with a disability is excluded, denied services,

       segregated or otherwise treated differently than other individuals because of the absence of

       auxiliary aids and services.


               c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42

       U.S.C. § 12205, 28 U.S.C. § 1920, 42 U.S.C. § 2000e-5(k), and 42 U.S.C. § 12117(a).


               d.      Such other relief as the Court deems just and proper, and/or is allowable

       under Title III of the Americans with Disabilities Act.


                            DESIGNATION OF PLACE OF TRIAL

       Plaintiff, Fred Nekouee, by and through his undersigned counsel, hereby designates

Denver, Colorado as the place of trial for this action.


                                          Respectfully submitted,

                                            s/Robert J. Vincze_____
                                            Robert J. Vincze (CO #28399)
                                            Law Offices of Robert J. Vincze
                                            PO Box 792
                                            Andover, Kansas 67002
                                            Phone: 303-204-8207
                                            Email: vinczelaw@att.net

                                            Attorney for Plaintiff Fred Nekouee




                                                 21
